MEMORANDUM **
Melva Rodriguez-Munoz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. See Fernandez v. Gonzales, 439 F.3d 592, 601-602 (9th Cir.2006). We review for abuse of discretion the denial of a motion to reopen, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we grant the petition for review and remand.
The BIA abused its discretion when it failed to reopen proceedings despite new and material evidence regarding mild retardation which may lead to psychological problems for Rodriguez-Munoz’s U.S. citizen son, Eduardo. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (holding reopening warranted “where the new facts alleged, when coupled with the facts already of record, satisfy us that it would be worthwhile to develop the issues further at a plenary hearing on reopening.”) (quoting In re S-V-, 22 I. & N. Dec. 1306 (BIA 2000)).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.